DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 to 10, 13 to 16, 19 to 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite for failing to particularly point out and distinctly claim the subject matter.  The claims recite a step to be done prior to the other process steps recited which does not clearly set forth the meets and bounds of the claims as it appears this step is a mental step.  Further, it is unclear as the specific relationship is not set forth in the claims.  The instant claim limitation on relationship clearly does not define any boundaries to show the meets and bounds of the relationship are to be considered by one of ordinary skill in the art.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim 7 to 10 and 13 to 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al (2017/0253995) in view of Ebara (2009/0007839).
The Qu et al reference teaches a method of treating a silicon wafer, note entire reference.  A silicon wafer is first formed by the czochralski method and then slicing the ingot.  The wafer has an Nv region, note para 0035. The wafer is then treated by rapid thermal anneal (RTA).  The annealing conditions include the use of a nitrogen or nitriding atmosphere, note examples.  After the RTA a second heat treatment is done to the wafer, note para 0062.  The RTA and second heat treatment create a desired BMD level, note 0050.  The sole difference between the instant claim and the prior art is the relationship between RTA and BMD used to control BMD levels.  However, the Ebara reference teaches RTA of silicon wafers with using known relationship of RTA effects on BMD, note para 0038 and 0067-0070.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Qu et al process by the teachings of the Ebara reference to use known data of RTA effects on BMD in order to control the process and the amount of BMD formed by the process.
  In regards to claim 8 the Qu et al reference teaches the second heat treatment to be 800c for 4 hours, which is within the claimed temperature and time ranges, note para 0062.
  In regards to claims 9 and 10, the Qu et al reference teaches RTA with an atmosphere which contains ammonia, para 0049-0050.
  	 In regards to claims 13 to 16, the Qu et al reference teaches an RTA time of 10 seconds, note example 1.
Claim 19 to 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al (2017/0253995) in view of Ebara (2009/0007839).
The Qu et al and Ebara references are relied on for the same reasons as stated, supra, and differ from the instant claims in the oxygen amounts in the wafer.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  oxygen amounts in the silicon wafers in the combined references as the oxygen amounts can be varied during the czochralski method in order to create the desired properties in the final wafer.

Claims 11, 12, 17, 19, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not teach nor render obvious the instantly claimed formulas to determine RTA conditions and arrive at the BMD levels desired.


			Examiner’s Remarks
The Suzuki reference is merely cited of interest as showing the state of the art for silicon RTA and czochralski.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714